RESOLUCIÓN
Vista la moción del querellado, en la que solicita su reinstalación al ejercicio de la abogacía y notaría, y habién-dose cumplido el término de tres (3) meses de suspensión, se ordena la reinstalación de Reinaldo Arroyo Rivera al ejercicio de la abogacía.
Se le concede a la Directora de la Oficina de Inspección de Notarías un término de treinta (30) días para que rinda un informe sobre su obra notarial.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García, el Juez Asociado Señor Rebollo López y la Juez Asociada Se-ñora Naveira de Rodón no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo